DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwamoto US 2017/0126201.
Regarding claim 1, Iwamoto shows in fig.1, an electronic component comprising: a variable capacitance element (120); a substrate (10) that has the variable capacitance element (120); a connection pattern (31 and inside the board) [0040] that is electrically connected to the variable capacitance element (120) and is also electrically connected to a mounting target member (20)(the board comprises electrical pattern connecting the devices); and a sealing member (160) that has permittivity lower than that of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Shinkai US 2012/0027056.
Regarding claim 2, Iwamoto shows in fig.1, an electronic device comprising: a variable capacitance element (120); a substrate (10 comprises a substrate) that has the variable capacitance element (120); a connection pattern (31 and pattern inside 30)[0040] that is electrically connected to the variable capacitance element (120) and is also electrically connected to a mounting target member (20); a sealing member (160) that has permittivity lower than that of the substrate and has insulation resistance higher than that of the substrate, the sealing member sealing the substrate (110 is sealed); and a conductor pattern (31 and inside board 30) that is electrically connected to the variable capacitance element (120), wherein: at least a part of the connection pattern (31) is disposed on an outer surface of the sealing member; and the conductor pattern (32) is disposed on an outer surface of the sealing member.
Iwamoto differs from the claimed invention because he does not explicitly disclose a device having a pattern configured to function as an antenna.
Shinkai discloses a device having a pattern (133) configured to function as an antenna [0072].
Shinkai is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Iwamoto. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Shinkai in the device of Iwamoto because increasing transmission capacity and improving communication speed [0003].
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Shinkai as applied to claims 2, 4, and 5 and further in view of Hosokawa US 2005/0285691.
Regarding claim 3, Iwamoto in view of Shinkai an electronic device having a circuitry.
Iwamoto in view of Shinkai differs from the claimed invention because he does not explicitly disclose a device further comprising: an oscillator circuit that is electrically connected to the variable capacitance element and is configured to oscillate a radio wave having a predetermined frequency, the sealing member having the oscillator circuit.
Hosokawa further comprising: an oscillator circuit (3) that is electrically connected to the variable capacitance element (11b) and is configured to oscillate a radio wave having a predetermined frequency, the sealing member having the oscillator circuit.
Hosokawa is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Iwamoto in view of Shinkai. Therefore, at the time the invention was made; it would have been obvious to use the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Shinkai as applied to claims 2, 4, and 5 and further in view of Stenson US 2014/020944.
Iwamoto in view of Shinkai discloses a device having a variable capacitance element (120) (See Iwamoto) and conductor patterns (133) (see Shinkai) of the electronic components corresponds to an array antenna.
Iwamoto in view of Shinkai differs from the claimed invention because he does not explicitly disclose a device wherein: the variable capacitance element is a varactor diode; and the conductor patterns of the electronic components corresponds to an array antenna.
Stenson discloses a device wherein: the variable capacitance element is a varactor diode (90).
Stenson is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Iwamoto in view of Shinkai. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Iwamoto in view of Shinkai in the device of Stenson because it will provide a device that exhibits low loss at high frequency [0003].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Shinkai and Stenson as applied to claims 6 and further in view of Eda EP 0531985.

Iwamoto in view of Shinkai and Stenson differs from the claimed invention because he does not explicitly disclose a device wherein: the substrate is a gallium arsenide substrate.
Eda discloses and shows in fig.5, a device wherein: the substrate (1, 11) is a gallium arsenide substrate (col.11, line 25-30).
Eda is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Iwamoto in view of Shinkai. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Eda in the device of Iwamoto in view of Shinkai because it will provide a a substrate with larger mobility (col.12, line 15-20).
Pertinent art
Cheung US 2005/0250253 and Gaddi US 2014/0300404 are pertinent art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813